OPINION
Defendant-appellant, Orlando Davenport, appeals the denial of his petition for postconviction relief. For the reasons that follow, we affirm.
In 1995, appellant was convicted of aggravated drug trafficking in violation of R.C. 2925.03(A)(6), a second degree felony, and was sentenced to an indefinite prison term of three to fifteen years. On September 11, 1996, appellant filed his petition, alleging that his indefinite sentence constituted a denial of due process of law and cruel and unusual punishment and that he was entitled to be resentenced to a definite sentence pursuant to the provisions of Am.Sub.S.B. No. 2 (hereinafter "Senate Bill 2"). The trial court dismissed appellant's petition.
On appeal, appellant claims the trial court erred in failing to retroactively apply Senate Bill 2. Appellant's primary argument is that he has a right under Senate Bill 2 to be resentenced to a definite term of imprisonment. This legislation, effective July 1, 1996, does not apply to terms of imprisonment imposed for offenses committed prior to the bill's effective date. State v. Carlton (May 28, 1996), Warren App. No. CA96-01-007, unreported. Since appellant was sentenced in July 1995 for a crime committed before that date, Senate Bill 2 clearly does not apply.
Appellant's assignment of error is without merit and is hereby overruled.
Judgment affirmed.
YOUNG, P.J., and WALSH, J., concur.